Title: To James Madison from William C. C. Claiborne, 29 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 29 January 1806, New Orleans. “The enclosure marked A is a copy of a Statement made to me on oath, by Stephen a free black man: I do not suppose it true thro’out; there is however no doubt, but that the free people of colour have been tampered with, and that Some of them are devoted to the Spanish Interest.
                    “In consequence of Stephens information, and the residence in this City of many disorderly and mischievous persons, I thought proper to detach for duty every night a Company of Militia, & have on this day issued a general Order, of which the enclosed is a copy [not found]. This Militia Guard will be furnished with amunition and Ball from the public Stores; & care shall be taken to render them usefull to the civil authority in the preservation of good order.”
                